PER CURIAM.
Appellant, Bobby L. Morton, filed suit for damages arising out of personal injuries sustained when an escalator located on the premises of appellee, Sears Roebuck and Co., suddenly stopped. Appellant contends that genuine issues of material fact exist as to the negligence of appellee, Sears Roebuck and Co. We agree and reverse. See Burns v. Otis Elevator Co., 550 So.2d 21 (Fla. 3d DCA 1989); Biancki v. Garber, 528 So.2d 969 (Fla. 4th DCA 1988); Holl v. Talcott, 191 So.2d 40 (Fla.1966). We find no merit in the points raised by Westinghouse Electric Corporation in its cross-appeal.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, WALDEN and POLEN, JJ., concur.